Citation Nr: 0721656	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-19 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for sexual impotence.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968.  His service records show that he served in the 
Republic of Vietnam in the United States Army and that his 
military decorations include the Combat Infantryman Badge and 
the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claims of entitlement to 
service connection for insomnia, sexual impotence, and 
asthma.

The veteran is presently service-connected for post-traumatic 
stress disorder (PTSD), rated 50 percent disabling.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  The objective evidence indicates that the veteran's 
insomnia is a symptom of the veteran's service-connected PTSD 
and is not, in and of itself, a separate and individually 
ratable disability that had its onset during his period of 
active duty.

3.  Sexual impotence did not have its onset during active 
duty and was not the result of his exposure to chemical 
herbicides during active service in the Republic of Vietnam.

4.  Asthma did not have its onset during active duty and was 
not the result of his exposure to chemical herbicides during 
active service in the Republic of Vietnam.



CONCLUSIONS OF LAW

1.  Insomnia, as a separate and individually ratable 
disability, was not incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Sexual impotence was not incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  Asthma was not incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claims 
for VA compensation for insomnia, sexual impotence, and 
asthma were received in August 2002 and he was notified of 
the provisions of the VCAA as they pertained to service 
connection claims in correspondence dated in September 2002.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, those medical records that 
relate to his claim for Social Security Administration (SSA) 
benefits, and all relevant VA and private medical records 
dated from 1997 - 2005 which pertain to his treatment for 
insomnia, sexual impotence, and asthma have been obtained and 
associated with the evidence.  A medical nexus opinion 
addressing the issue of his asthma and its relationship to 
service was also obtained and associated with the evidence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.   Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of upper respiratory problems 
in service will permit service connection for pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the identity of the chronic disease is 
established during active duty, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e) (2006).  Insomnia, 
impotence, and asthma are not listed as being the result of 
exposure to herbicides.   

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Disease Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

Entitlement to service connection for insomnia.

The veteran's service medical records show no treatment for 
any complaints relating to problems sleeping.  On his medical 
history questionnaire of June 1968, he denied having trouble 
sleeping or of having nightmares.

Post-service medical records dated in 2003 show that the 
veteran reported having insomnia symptoms related to 
depression.  The report of a VA psychiatric examination 
conducted in February 2004 shows that the veteran was 
diagnosed with PTSD that was linked to his combat-related 
stressors during his service in Vietnam.  Symptoms associated 
with his PTSD include insomnia, nightmares, recurrent 
intrusive thoughts and dreams relating to combat, and 
episodes of dissociative memory flashbacks.  

The Board has considered the merits of the veteran's claim 
for service connection for insomnia.  The Board finds that 
the objective clinical evidence indicates that the veteran 
did not suffer from insomnia during his period of active duty 
and that his current insomnia is a symptom of his service-
connected PTSD, for which he is already receiving VA 
compensation; his insomnia, however, is not, in and of 
itself, a separate and individually ratable disability.  
Therefore, his claim of entitlement to service connection for 
insomnia must be denied. 

Entitlement to service connection for sexual impotence.

The veteran's service medical records reflect normal 
genitourinary findings and no complaints of sexual impotence 
throughout his period of active duty.  The records also do 
not show that the veteran ever sustained any traumatic injury 
to his genitals; however, in January, August and October 
1967, he received treatment for sexually transmitted 
diseases.

Post-service medical records show that as early as September 
2000, the veteran complained of erectile dysfunction.  
Private and VA medical records dated from 2000 - 2005 reflect 
ongoing treatment for erectile dysfunction that did not 
respond to pharmacological treatment with Viagra or similar 
medication, or to other conventional therapeutic approaches 
involving pumps or direct injections.  The records also 
reflect that he was receiving treatment for end-stage renal 
disease with regular catheterization for removal of urine, 
with a history of bacteremic infection secondary to 
catheterization.

The Board has considered the objective evidence but finds no 
basis to allow the veteran's claim for VA compensation for 
sexual impotence.  This disorder is not shown to have had its 
onset during active service.  To the extent that the veteran 
alleges that his sexual impotence may be due to his exposure 
to Agent Orange during service in the Republic of Vietnam, 
the applicable regulations do not recognized sexual impotence 
as one of the presumptive diseases correlatively associated 
with exposure to chemical herbicides used by American forces 
in Southeast Asia during the Vietnam War era.  Furthermore, 
the evidence does not contain any medical opinion 
demonstrating an objective link between the veteran's sexual 
impotence and his period of military service.  In view of the 
foregoing discussion, his claim of entitlement to service 
connection for sexual impotence must be denied.

To the extent that the veteran asserts that there exists a 
nexus between his sexual impotence and his period of military 
service based on his knowledge of medicine and his own 
personal medical history, because there are no indications in 
the record that he has received formal medical training in 
urology, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 
Entitlement to service connection for asthma.

The veteran's service medical records show normal lungs and 
no radiographic abnormalities on chest X-ray on entrance 
examination in November 1965.  During active duty, he was 
treated chest congestion in January 1967, for upper 
respiratory complaints manifested by wheezing and dyspnea in 
March 1967 and June 1967 and was diagnosed with bronchitis 
and bronchial asthma.  However, on a medical history 
questionnaire dated in June 1968, he denied having any 
history of asthma, shortness of breath, or other respiratory 
problems, and on separation examination in August 1968, 
clinically normal findings were obtained on chest X-ray and 
on physical examination of his lungs.

Post-service medical records include private and VA medical 
reports showing no evidence of pulmonary pathology on chest 
X-ray in February 1997.  At the time, the veteran was also 
diagnosed with tobacco abuse.  Subsequent treatment reports 
dated in 2000 - 2005 show that the veteran continued to be a 
heavy smoker and was diagnosed with interstitial pulmonary 
edema and bronchial asthma.  The veteran reported having a 
history of treatment for childhood asthma.  The report of a 
February 2003 VA pulmonary examination shows that the 
veteran's chest was entirely normal and that he was not short 
of breath at all while continuing to be a cigarette smoker.  
The diagnosis was very mild bronchial asthma.  In an April 
2003 addendum to the February 2003 examination report, the 
examining physician expressed his opinion that, assuming that 
the veteran had a childhood history of treatment for asthma, 
based on the physician's review of the veteran's clinical 
history, including service medical records reflecting 
treatment on two or three occasions for what was noted to be 
very mild asthma, the records did not indicate any 
aggravation of asthma by active service beyond its natural 
progression.

The Board finds that there are no clinical records 
demonstrating that the veteran had actually been treated for 
childhood asthma prior to his entry into active duty, and 
therefore the presumption of soundness is not rebutted.  His 
service medical records reflect treatment on several 
occasions for asthma symptoms in 1967, but thereafter with no 
clinical evidence of any respiratory abnormalities or disease 
noted on examination or medical history questionnaire in 
1968.  This indicates that the veteran's asthma in service 
was acute and transitory and resolved without any chronic 
disabling pathology.  The veteran's asthma after service was 
shown to be very mild, even after over 30 years following his 
discharge from active duty, and there is no objective medical 
opinion that either links it directly to service or finds 
that it was a pre-existing condition that was aggravated by 
service.  To the extent that the veteran alleges that his 
asthma may be due to his exposure to Agent Orange during 
service in the Republic of Vietnam, the applicable 
regulations do not recognized asthma as one of the 
presumptive diseases correlatively associated with exposure 
to chemical herbicides used by American forces in Southeast 
Asia during the Vietnam War era.  In view of the foregoing 
discussion, his claim of entitlement to service connection 
for asthma must be denied.

To the extent that the veteran asserts that there exists a 
nexus between his asthma and his period of military service 
based on his knowledge of medicine and his own personal 
medical history, because there are no indications in the 
record that he has received formal medical training in 
pulmonology, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

Service connection for insomnia is denied.

Service connection for sexual impotence is denied.

Service connection for asthma is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


